DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-19 (claim 20 is withdrawn since it depends on none-elected claim 1) in the reply filed on 7/12/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (US pat 7435627).
With respect to claim 12, Horton et al. teach an adapter board, comprising (see figs. 1-10, particularly fig. 1 and associated text): 
a base comprising 103: 
an interconnect region (area where connector 110 is formed) used for forming a via interconnect structure thereon,
a capacitor region (where capacitor 114 is formed) used for forming a capacitor thereon, and 
a front surface (top) and a rear surface (bottom) that are opposite to each other; 
a capacitor, located in a partial thickness of the base of the capacitor region, the capacitor comprising: 
a first electrode 116 in contact with the base, 
a capacitor dielectric layer 118 located on the first electrode, and 
a second electrode 120 located on the capacitor dielectric layer, where side walls of the second electrode are in contact with each other, and a top surface of the capacitor is opposite to the rear surface of the base; and
a via interconnect structure 110, running through the base of the interconnect region.  
With respect to claim 13, Horton et al. teach the via interconnect structure comprises a first portion close to the rear surface of the base and a second portion that is close to the front surface of the base and that is connected to the first portion; and the capacitor is further located between a side wall of the second portion and the base.  
With respect to claim 14, Horton et al. teach a first insulating layer, located between the capacitor and the base. See col. 4, lines 30-45.
With respect to claim 15, Horton et al. teach the material of the first electrode and the second electrode comprises polysilicon doped with conductive ions. See col. 5, lines 50-65.
With respect to claim 16, Horton et al. teach the material of the base comprises silicon. See col. 4, lines 30-45.
With respect to claim 19, Horton et al. teach a second insulating layer, located between the capacitor and the via interconnect structure and between the via interconnect structure and the base. See col. 4, lines 30-45.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US pat 7435627).
With respect to claim 17, Horton et al. fail to teach the range for the lateral width of the capacitor.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the lateral width of the capacitor through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 18, Horton et al. fail to teach the range for the vertical depth of the capacitor.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the vertical depth of the capacitor through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
Conclusion


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814